Citation Nr: 1230523	
Decision Date: 09/06/12    Archive Date: 09/10/12	

DOCKET NO.  05-09 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation greater than 50 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a chronic low back disability, to include degenerative disc disease of the lumbosacral strain spine.  

4.  Entitlement to service connection for coronary artery disease, to include as secondary to PTSD or as ischemic heart disease due to Agent Orange exposure.  

5.  Entitlement to service connection for peripheral neuropathy, claimed as a residual of Agent Orange exposure.  

6.  Entitlement to a total rating based on unemployability due to the severity of service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to December 1971.  His personnel records disclose that while stationed aboard the USS Midway (CVA-41) he set foot in Vietnam on periodic occasions between May and October 1971.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the VARO in St. Louis, Missouri.  On a rating decision dated in September 2003 the RO granted service connection for PTSD, with an effective date of December 10, 2002, and denied claims for service connection for bilateral hearing loss disability, tinnitus, and a chronic low back disability.  The record shows a 50 percent rating is in effect for the PTSD and that rating has been in effect since December 10, 2002.  Also on appeal is a February 2008 rating decision that denied service connection for coronary artery disease.  During the course of the appeal, the claim for service connection for coronary artery disease was expanded to include service connection based on theories of a secondary relationship to PTSD and ischemic heart disease due to Agent Orange exposure.  

A review of the several volumes of evidence reflects that the past Board decisions in July 2007, October 2008, and October 2009 denying claims for service connection for tinnitus and a chronic low back disability were vacated by the United States Court of Appeals for Veterans Claims (Court) and remanded to the Board for readjudication pursuant to Joint Motions of the appellant and the Secretary of VA.  The claim for a higher disability rating for PTSD was also remanded by the Board for additional evidentiary development during the course of the appeal.  

There is a November 2010 Vacatur and Remand from the Court regarding a claim of service connection for tinnitus.  

Also of record are December 2010 rating decisions confirming the 50 percent initial rating assigned for PTSD and denying service connection for heart disease, peripheral neuropathy, and TDIU.  

For reasons which will be set forth below, the issues of the Veteran's entitlement to service connection for peripheral neuropathy and TDIU are REMANDED to the RO for further development.  


FINDINGS OF FACT

1.  The Veteran's service with the United States Navy during the Vietnam Era included his spending several days in Vietnam in 1971, and he is therefore presumed to have been exposed to Agent Orange while in service.  

2.  Current diagnoses include heart disease, a disease which is associated with exposure to certain herbicide agents.  

3.  The Veteran was exposed to acoustic trauma during his active service.  

4.  The Veteran has tinnitus that is related to his experiences in the military.  

5.  Any current low back disability is not shown to be related to any incident of the Veteran's active service.  

6.  The Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas (including work, family relationships, thinking, and mood); however, while severe, it has not been shown to be productive of total occupational and social impairment at any time during the appeal period.  


CONCLUSIONS OF LAW

1.  The Veteran has heart disease that is presumed to have been incurred during his active military service in Vietnam.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  

2.  With resolution of reasonable doubt in the Veteran's favor, tinnitus was incurred during his active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

3.  The criteria for service connection for a chronic low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  

4.  The criteria for a 70 percent disability rating, but not more, for PTSD are reasonably met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 and Supp 2011) includes enhanced duties on the part of VA to notify and assist claimants in pursuing claims for VA benefits.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (a).  

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With regard to the increased rating claim, the issue for consideration is an initial rating matter.  The Federal Circuit has noted that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice process is not prejudicial.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007); See also Sutton v. Nichols, 20 Vet. App. 419 (2006).  

The Board is aware that under the VCAA, VA has a duty to assist the Veteran by making all reasonable efforts to help and obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (c).  A review of the case reveals that VA has obtained his service treatment records, assisted him in obtaining evidence, afforded him psychiatric evaluations, and given him the opportunity to give testimony before the Board.  Therefore, the Board finds that VA has substantially complied with the notice and assistance requirements of the VCAA with regard to the increased rating issue and the Veteran is not prejudiced by decision with regard to that issue at this time.  

With regard to the claims for service connection for heart disease and for tinnitus, in light of the allowance of the claims, there is no need to discuss the VCAA.  The Board notes that there has been essential compliance with the VCAA throughout the course of the appeal with regard to claims for service connection.  This includes the claim for service connection for low back disability.  The Veteran has received several communications from VA over the years with regard to his claim for service connection for a back disorder.  The record contains both private and VA medical records with regard to the back.  Also, the Veteran had the opportunity to give testimony before the Board.  Accordingly, the Board finds that VA has essentially complied with the notice and assistance requirements of the VCAA with regard to the claims for service connection.  He has been accorded various notices throughout the years and he has been made aware of the evidence needed to substantiate his claims, the avenues through which to obtain such evidence, and the allocation and responsibilities between him and VA in obtaining such evidence.  

Pertinent Law and Regulations with Regard to Service Connection

Service connection may be granted for any disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

Service connection may be presumed for certain chronic diseases, including arthritis, which develop to a compensable degree of 10 percent or more within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

If there is no showing of chronic disability during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (d).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

To establish a right to compensation for a current disability, a Veteran must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F. 3d 1362 (C.A. Fed. 2009).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  

Heart Disease

Regulations pertaining to herbicide exposure provide that if a Veteran served on active duty in Vietnam during the Vietnam Era, the Veteran is presumed to have been exposed to an herbicide exposure agent (for example, Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to such agents during that service.  38 C.F.R. § 3.307 (a) (6).  These regulations also list the diseases for which service connection may be presumed due to herbicide exposure.  38 C.F.R. §§ 3.307, 3.309.  

On October 13, 2009, in accordance with authority provided in 38 U.S.C.A. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam Era, for three new conditions:  Ischemic heart disease (including atherosclerotic cardiovascular disease to include coronary artery disease), Parkinson's disease, and B cell leukemias.  On November 20, 2009, the Secretary directed the Board to stay action on all claims for service connection that could not be granted under current law but that potentially may be granted based on the planned new presumptions of service connection for ischemic heart disease, Parkinson's disease, and B cell leukemias based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam Era.  On August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309 (e) to add ischemic heart disease, Parkinson's disease, and B cell leukemias as listed diseases associated with exposure to certain herbicide agents.  On November 1, 2010, the Chairman's Memorandum No. 01-10-37 was issued, which lifted the stay of the adjudication of cases affected by the new regulations establishing a presumption of service connection for ischemic heart disease, Parkinson's disease, and B cell leukemias.  

The Veteran's personnel records contain a notation that while assigned to the USS Midway (CVA-41) with Attack Squadron 115, he "debarked" from the Midway and served several periods making him eligible for the Vietnam Service Medal and Republic of Vietnam Campaign Medal.  These several periods occurred at various times in 1971.  

The record also contains an August 2011 statement from an individual who served aboard the USS Enterprise.  He recalled that the Veteran was a member of his loading crew and that they made two or three trips to Da Nang, Vietnam, from the ship to offload ordnance and he was certain the Veteran "made two trips to shore and probably the third also."  The individual stated the principal function of the team was for emergency ordnance disposal.  

In view of the foregoing, the undersigned believes the evidence is persuasive that the Veteran did set foot in Vietnam on several occasions while assigned to the U.S. Navy aboard aircraft carriers in Southeast Asia.  The personnel records refer to the Veteran being onboard the USS Midway when he "debarked," while the individual's recollection in 2011 refers to serving onboard the Enterprise with the Veteran when they went ashore in Vietnam.  The Board sees no reason to research the deck logs for both ships.  The Board finds there is sufficient evidence to show that the Veteran did set forth in Vietnam at some time during his active service whether it was while assigned to the Enterprise only, the Midway only, or both.  

While the service treatment records are silent for complaints and findings of a heart disorder, the post service records document the present of coronary artery disease.  Accordingly, the medical evidence of record clearly shows a diagnosis of heart disease and this is one of the diseases found to be associated with herbicide exposure as enumerated under 38 C.F.R. § 3.309 (e).  As noted above, the Board finds that the service personnel records and other records in the claims file confirm the Veteran's service in Vietnam during the Vietnam Era.  Accordingly, the claim for service connection for heart disease is granted.  

Tinnitus

The Veteran's personnel records confirm he served on aircraft carriers while with the Navy and was exposed to jet aircraft sounds while on the flight deck.  Accordingly, the Board concedes the Veteran's inservice exposure to excessive noise.  The evidence of record does not refer to tinnitus until VA audiological examination in December 2004.  The examiner opined that it was not at least as likely as not, that any current tinnitus was related to the Veteran's military service.  

The medical evidence, however, also includes statements from Robert F. Morton, M.D.  These statements include one dated in March 2012 in which the physician indicated the Veteran had been a patient of his for over 20 years.  The physician referred to the veteran having multiple medical problems, including tinnitus.  The physician opined that the Veteran had tinnitus that was caused by "explosions, flight takeoff and landings, and a four year exposure to military jets.  Tinnitus frequently occurs years later after exposure to loud noises over a long period of time."  

The Board is aware that the Veteran's statements as to his having ringing in the ears over the years are deemed credible.  He is competent to give evidence of observable symptoms, such as ringing in the ears.  See Layno v. Brown, 6 Vet. App. 465 (1994).  With there being both positive and negative evidence of record with regard to this issue, the Board finds that the evidence is at least in relative equipoise.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt exists because the approximate balance of positive and negative evidence does not satisfactorily prove or disprove a claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 505 (1990).  Given the facts in this case, particularly with acknowledgement of the Veteran's acoustic trauma while in service, the Board finds that service connection for tinnitus is in order.  

Low Back Disability

The Veteran essentially maintains that he has back difficulties that are a result of his lifting and moving 500 pound bombs on and off aircraft while in service.  The service treatment records are without reference to any complaints or findings indicative of the presence of a back disability.  

The post service medical evidence is without reference to back difficulties until 1986, a time some 15 years following service discharge.  At that time the Veteran sought treatment from a private physician.  He gave a history of having low back pain of only one year duration.  He was given a diagnosis of ruptured disc and was hospitalized for a microdiskectomy.  In October 1987 he was again seen by the physician with back pain and reported "... recently involved in an automobile accident."  He then underwent another microdiskectomy in December 1988 where he was diagnosed with lumbar spine degenerative disc disease and recurring disc herniation with sciatic pain.  

The claims file contains private treatment records from another physician in 2000 indicating that the Veteran gave a history of back pain since 1972.  However, the great majority of the records from that physician refer to treatment for unrelated complaints.  

Additional post service records include the report of a VA examination accorded the Veteran in December 2004.  X-ray studies showed degenerative disc disease, mild wedging of the 12th thoracic vertebra, degenerative spurring throughout the lower thoracic and lumbar spine and atherosclerotic disease.  The Veteran was given an examination diagnosis of lumbar degenerative disc disease.  The examiner stated that "in my opinion it is less likely as not that the Veteran's lumbar disc disease was caused by active military service.  Rationale for this is that he did not obtain treatment of any significance while in active military duty nor did he have onset of anything approaching severity indicating surgery until perhaps one year prior to his first surgery.  He denied any orthopedic or chiropractic visits of any frequency in the 10 years following discharge from active military duty although he has sought such services at times currently with insurance permitting."  

A review of the evidence discloses the Veteran was accorded another spinal examination by VA in December 2008.  The claims file and the service treatment records, as well as prior remands and rating decisions, were reviewed by the examiner.  The examiner indicated that the Veteran stated while in service he had several episodes of low back pain, but the examiner further noted there were no entries in his service medical records or the report of discharge examination of any complaints or problems with the low back.  The examiner referred to review of the records, including the aforementioned statement from a neurosurgeon in October 1986 when it was "stated specifically on admission history that the Veteran began having back pain approximately one year ago (1985) and that in August of 1986 began having left leg pain with numbness...and the clinical impression of an L5/S1 herniated disc on the left."  

Further review of the record by the examiner revealed that the Veteran was involved in a vehicle accident in 1987, a time many years following service discharge.  The examiner noted that the Veteran himself indicated that the motor vehicle accident had no bearing at all upon any back pain.  The examiner also referred to what was written by the Veteran's primary care physician, Dr. Morgan.  That physician indicated it was his opinion that "heavy lifting while in the military contributed to him [the Veteran] needed lumbar disc surgery in 1999..."  The examiner noted that in his report, Dr. Morgan did not make reference to the first lumbar disc surgery in 1986 and he noted that it was not evident that the physician had any records to review.  He stated that another statement from Dr. Morgan in 2008 again referred to the fact that the Veteran loaded large bombs while in service contributed to his low back pain.  The examiner stated that again the physician did not make reference to the fact that the Veteran's service treatment records were silent for any treatment for low back pain and there was no treatment for low back pain until one year prior to the first visit with Dr. Young which would have been in 1985, a time many years following service discharge.  Current clinical examination and X-ray study resulted in a diagnosis of degenerative disc disease of the L5/S1 level secondary to prior lumbar disc surgery on the left.  The physician stated that "based upon my review of the record with the absence of any back complaints in the service medical record and the discharge from the military in 1971 with the onset of low back pain as documented by neurosurgeon beginning in 1985, that it is my opinion that it is not at all likely that the Veteran's current lumbar disc condition, as diagnosed above, has any bearing in a relationship with the Veteran's military service."  

Additional records include another statement from Dr. Morgan in March 2012 when the physician reiterated that it was his opinion that loading 500 pound bombs contributed to the Veteran's low back pain.  There is no indication any of the physician's communications that he had access to the Veteran's service treatment records or other pieces of post service medical evidence.  

The August 2011 statement from a service comrade and an undated statement from another service comrade refer to heavy lifting done by them and the Veteran as part of their military duties.  They refer primarily to hauling carts with heavy bombs from one location to another.  

The Board is aware that in rendering a decision on appeal, it must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence payable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  

In this case, the Veteran is competent to report symptoms and observations because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. at 470.  The Veteran has testified that he has had problems with his back ever since lifting and moving heavy items while in service.  

In determining whether statements submitted by him are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the Board finds that the reported history of continued symptomatology since service, while competent, is not credible.  

The Board notes the multiyear gap between discharge from active service in 1971 and the initial report of symptoms of back problems in the mid 1980's, a time many years later.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where a Veteran failed to account for lengthy time period between service and initial symptoms of disability).  

More importantly, the Board finds that the reported history of continuous symptomatology since active service is inconsistent with the other evidence of record.  Indeed, although the Veteran stated that his problems with his back began in service, the separation examination and service treatment records are without reference to any complaint with regard to the back.  The record does not show the initial reference to back problems until 1986, a time many years following service discharge.  At that time, the Veteran gave a history of radiating low back pain of only one year duration.  The Veteran in 1986 made no reference whatsoever to any problems with the back during his military service or the years prior thereto.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous records are entitled to more probative weight than the recollections of the Veteran and other such events which occurred decades after discharge from service and made in the context of a claim for benefits; one is usually more truthful when providing information for the purposes of medical diagnosis and treatment than when one than when one is providing information for the purpose of receiving monetary compensation).  

The Board is also aware of these statements from Dr. Morgan, the Veteran's primary care physician.  That physician has expressed the opinion that the Veteran's job of loading 500 pound bombs in service contributed to his low back pain.  However, the physician provided no rationale for his opinion and there is no indication whatsoever that he had access to the entire claims file.  He did not address the fact that the Veteran reported in the mid 1980's that his back pain had only been bothering him for the past year.  A VA physician who examined the Veteran in December 2004 had access to the claims file and stated that he reviewed it in its entirety.  It was his opinion that the Veteran's current disc disease was not caused by his active service experiences.  He gave as his rationale the fact that the Veteran did not obtain treatment of any significance while in service and did not have onset of anything approaching severity that would warrant surgery until about one year prior to the first surgery that took place in the late 1980's.  The same opinion was expressed by a VA physician who conducted an orthopedic examination of the Veteran in December 2008.  He also had the entire claims file available for review.  He referred to the Veteran's service treatment records and to the post service records in his review of the file.  He expressed the opinion that with the absence of any back complaints in service and with the onset of all back pain not coming until the mid 1980's, it was "not at all likely that the Veteran's current lumbar disc condition...has any bearing and a relationship with the Veteran's military service."  

In view of the foregoing, the Board finds that the Veteran's statements and the comments from Dr. M. are of less probative value than the opinions of the VA physicians who reviewed the Veteran on separate occasions in 2004 and 2008.  The VA physicians had access to the entire claims file and referred to specific pieces of evidence in formulating their opinions that the Veteran's current back difficulties are not related to his military service.  The Board therefore finds the weight of the lay and medical evidence is against a finding of continuity of symptoms indicative of the presence of a back disability since service.  Accordingly, the claim for service connection for a back disorder is denied.  

Increased Rating for PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule) which is based on the average impairment of earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining it is all in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3.  

A claim placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved as, as in this case, is an original claim as opposed to a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

An initial rating for the Veteran's PTSD has been assigned pursuant to the provisions of Diagnostic Code 9411.  The criteria for earning disability are set forth at 38 C.F.R. § 4.130.  

Pursuant to the rating criteria, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  Flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (that is, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The next higher rating of 70 percent is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood, due to such symptoms as:  Suicidal ideation; obsessional rituals that interfere with routing activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is provided when there is occupational and social impairment due to such symptoms as:  Gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss relating to close relatives, own occupation, or own name.  

The criteria set forth in the Rating Schedule for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Psychiatric examinations frequently include the assignment of a Global Assessment of Functioning Score.  According to the 4th Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that a GAF score and interpretation of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation at issue; the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the permanent basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).  

GAF scores between 31 and 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such was work or school, family relations, judgment, thinking, or mood.  

GAF scores between 41 and 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Scores between 51 and 60 reflect moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  

In reviewing the evidence of record in a light most favorable to the Veteran, the Board finds that the evidence reasonably supports the assignment of a 70 percent rating for the service-connected PTSD for the entire rating period.  The evidence in this case establishes that the Veteran has significant occupational and social impairment with deficiencies in most areas, to include work, mood, and family relationships as a result of his PTSD symptoms.  However, a total schedular evaluation is not in order.  There is no indication at any time during the appeal period that the Veteran has exhibited gross impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, disorientation, memory loss, or even intermittent inability to perform activities of daily living- all of the above being criteria associated with the assignment of a total 100 percent schedular evaluation.  

The pertinent evidence of record includes a report of a psychiatric examination accorded the Veteran by VA in January 2005.  The Veteran was described as adequately groomed and cooperative.  However, he was very bitter, sarcastic, and obviously angry and feeling sorry for himself.  Speech was normal in volume, rate, and rhythm.  He was alert and properly oriented.  However, mood was depressed and affect was constricted.  Memory was normal.  Judgment and insight were impaired by his resentments.  It was noted the Veteran had first been given the diagnosis of PTSD by VA in August 2003 and the examiner stated that Veteran's situation had not changed.  The current Axis I diagnoses were PTSD; depressive disorder, not otherwise specified; and alcohol abuse, in remission.  The degree of severity was described as "moderate to serious."  The Veteran was given a GAF score of 50.  It was stated the GAF score for PTSD alone was 70.  

Subsequently, June and December 2006 VA treatment records reflect a diagnosis of PTSD with a GAF score of 40.  At the time of a June 2006 visit, it was indicated the Veteran required more treatment and it was recommended he attend more therapy sessions.  At the time of the December 2006 visit it was stated the Veteran should continue with his treatment plan and this was to include individual psychotherapy.  

Additional evidence includes the report of an August 2007 psychiatric evaluation of the Veteran by a psychologist who had access to the entire claims file.  She described the Veteran as disheveled.  She referred to the Veteran's initial evaluation in 2003 where a number of symptoms were described.  These included intrusive memories, difficulty sleeping, fatigue, discomfort and crowded places, diminished interest in former activities, restricted range of affect, a darkened sense of the future, and poor concentration.  She expressed surprise that the GAF score was 70.  She believed that the 70 was essentially incorrect given the symptomatology listed.  

Currently, it was noted the Veteran was taking 50 milligrams of Trazodone, 1 milligram of Clonazepam three times daily, and 10 milligrams of Buspirone four times daily to manage his psychiatric symptoms.  At the present time the Veteran was described as extremely sedated and flat.  He appeared "drugged" and was slow to respond to those questions.  It was noted the Veteran was being seen on a consistent basis by VA and the treatment records reflected that he was attending group therapy and psychiatric appointments on a regular basis.  

Although disheveled, the Veteran was described as casually and appropriately dressed.  Grooming and hygiene were good.  Mood and affect were entirely flat.  He was, however, alert and oriented.  No fine motor impairments were observed.  Thought processes were slow and somewhat circumstantial, but grossly goal directed.  Speech was slow, but articulate and clear.  Delays in immediate, intermediate, and remote memory were evident, but any interpretation of this was guarded given the Veteran's sedation and drowsiness.  Attention was fair.  Concentration and impulse control appeared within normal limits.  Insight and judgment were described as fair.  The Veteran stated he was able to complete activities of daily living congruent with his age.  The examiner opined that the Veteran's symptoms were "clearly in the moderate range."  The Veteran was given an Axis I diagnosis of chronic PTSD with moderate symptoms.  He was also diagnosed with a depressive order, not otherwise specified.  He was given a current GAF score of 54.  It was stated his GAF score based on social and occupational functioning would be 50 and the examiner described that as consistent with the evaluations given in 2003 and 2005.  

The medical records include the report of a May 2010 evaluation by a private psychiatrist.  Psychological testing was accomplished and the examiner stated that in summary, the Veteran presented with alteration in sleep, poor concentration, distractibility, anxiety, social anxiety, isolation, decreased self-esteem, suicidal ideation, delusions, compulsions, mood swings, alteration in appetite, memory trouble, impulsivity, disorganization, panic attacks, phobias, altered judgment, hopelessness, hallucinations, obsessive thoughts, flashbacks, and anger.  The Veteran was under treatment with VA and was taking medication.  The examiner stated that the Veteran's affect was flat and speech was soft with little emotion.  There was no evidence of a thought disorder.  The Veteran was oriented and displayed a good fund of general knowledge.  

Axis I diagnoses were PTSD and attention deficit disorder.  The Veteran was given a GAF score of 35.  The physician stated that the psychiatric disability was an "untreated condition that is persistent and progressive."  

The Veteran was accorded another psychiatric examination by VA for rating purposes in June 2010.  He was continuing to receive individual psychiatric counseling treatment as well as group therapy by VA.  He had recently begun seeing a private psychiatrist to help and reported some benefit from his mental health treatment.  He was taking several different medications, including Buspirone and Clonazepam.  With regard to his employment status, it was noted he was not working.  The examiner described his functioning in the employment as "moderately to significantly impaired with no change since his last evaluation."  As regard to family relationships, the Veteran had been married since 1986.  He and his wife had lived apart for the past five to six years.  He lived in a boat and visited his wife weekly.  He denied any conflict with her.  He enjoyed living in the boat because he was isolated and did not have to interact with people.  He had one adult son from whom he was estranged.  This area of functioning appeared to be moderately to significantly impaired with little change since the previous evaluation.  As to social functioning, it was stated that he took daily walks and read.  Overall the examiner described this area of functioning as mildly to moderately impaired with little change since the previous evaluation.  

On current examination the Veteran was described as alert, properly oriented, and cooperative.  His speech was normal and clear.  Thought process was goal directed.  Thoughts were slowed, however, and there was some elevated response latency.  He presented with a depressed mood and a flat affect.  With regard to memory impairment, the Veteran stated that he sometimes forgot take his medications.  He reported difficulty with concentrating and overall the examiner stated this area of functioning appeared to be moderately to significantly impaired with little change since the previous evaluation.  The examiner stated the Veteran's social functioning was impacted by his symptoms that included depression, flattened affect, psychomotor retardation, sleep impairment, daytime fatigue, anhedonia, irritability, difficulty concentrating, anxiety, limited leisure activities, social withdrawal, and difficulty sustaining interpersonal relationships.  

With regard to employment, the examiner believed that if the Veteran were to attempt to work at the present time, his occupational functioning would be impaired by his significant depression, flattened affect, psychomotor retardation, thought slowing, irritability, anxiety, and problems with memory and concentration.  The examiner believed that while the Veteran might experience increasing pain and problems performing his job because of physical impairment, his mental health symptoms would also be exacerbated.  The examiner did not believe the Veteran's ability to perform sedentary employment would be precluded by his PTSD symptoms.  The examiner indicated that the Veteran retained the ability to do sedentary employment if limited to simple, repetitive tasks in a low stress environment with limited involvement with others.  The Axis I diagnosis was PTSD.  There was no Axis II diagnosis.  The Veteran was given a current GAF score of 50.  

A review of the record reveals that although the Veteran has been given varying GAF scores during the appeal period; his symptom picture has been described as consistent by the different examiners.  For example, at the time of the 2007 examination, the examiner stated that the Veteran's picture was consistent with the findings reported at the time of an examination in 2003 and another one in 2005.  At the time of the June 2010 examination, the examiner indicated that most of the Veteran's symptoms were little changed since the previous evaluation.  The Veteran exhibits numerous symptoms associated with his PTSD and he requires medication for his symptoms and he has been seen on a regular basis for therapeutic purposes for years now.  Accordingly, the Board finds that for the entire initial rating period, the PTSD symptomatology most nearly approximates the criteria for a 70 percent rating under the current provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The evidence establishes that the Veteran has occupational and social impairment with deficiencies in most areas.  However, a total schedular evaluation is not in order.  The Veteran is not shown to be grossly impaired, to have present delusions or hallucinations, to present grossly inappropriate behavior, to be in danger of hurting himself or others, to have memory loss, or to be exhibiting symptoms associated with the assignment of a total schedular evaluation.  

With regard to extraschedular consideration, consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or to the Director, Compensation and Pension service, for the assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b) (1).  

The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  In this case, referral for extraschedular consideration is not appropriate because the schedular criteria are exclusively based on social and industrial impairment resulting from symptoms which are comparable to the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Therefore, the rating criteria are adequate, and extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321 (b) (1); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

An initial rating of 70 percent, but not more, for PTSD for the entire rating period is granted, subject to the regulations governing the payment of monetary awards.  

Service connection for ischemic heart disease is granted.  

Service connection for tinnitus is granted.  

Service connection for a chronic low back disability is denied.  


REMAND

In light of the actions taken above, further development with regard to the claims for service connection for peripheral neuropathy of the extremities and for a TDIU require further development.  The Veteran and his representative maintain that he has peripheral neuropathy of the upper and lower extremities, but he has not been accorded an examination by VA to confirm those.  Such an examination is in order.  

With regard to the claim of TDIU, the Veteran should be asked to complete an application for increased compensation based on unemployability VA Form 21-8940.  

Accordingly, this portion of the case is REMANDED for the following:  

1.  The Veteran should submit an application for increased compensation based on unemployability (VA Form 21-8940.  He should provide information with regard to any employment he has attempted to obtain in the past several years and indicate the results of such attempts.  The completed form should be associated with the claims file.  

2.  The Veteran should be accorded an examination by a physician knowledgeable in neurology for the purposes of determining the nature, extent, and etiology of any disabilities involving the upper and lower extremities.  The claims file must be made available to the examiner for review in connection with the examination.  Following review of the relevant medical evidence in the claims file, to include the service treatment records and post service treatment records, and any tests that are deemed necessary, the examiner should be asked to opine as to whether the Veteran has peripheral neuropathy involving any of the extremities.  If so, the etiology should be determined if possible and any relationship to service should be set forth.  If there is no relationship to service, that too should be set out.  Should the examiner indicate that he or she is unable to make a definite opinion, he or she should state the reason why such an opinion cannot be made without resort to speculation.  

3.  After completion of the above, the expanded record should be reviewed and the RO should determine if service connection is warranted for peripheral neuropathy and whether entitlement to a TDIU is in order.  The Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded an opportunity for response.  Then, the case should be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


